          Case 1:21-mj-00084-ZMF Document 9 Filed 03/05/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :      21-MJ-84 (ZMF)
                                              :
                v.                            :
                                              :
NICOLAS ANTHONY MONCADA,                      :
                                              :
                        Defendant.            :


                     JOINT MOTION TO CONTINUE STATUS HEARING

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia and counsel for defendant Moncada submit this Joint Motion to Continue

Status Hearing in the above captioned matter currently scheduled for Monday March 8, 2021. The

parties are seeking a continuance of the status hearing because the parties are discussing discovery

and other issues at this time and need further time to complete those discussions. The parties are

requesting a 60 day continuance of this matter.

        The defendant waives and agrees that the Speedy Trial Clock is tolled from March 8, 2021,

until the next date in the matter.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              D.C. Bar No. 415793

                                      By:      /s/ Emory V. Cole
                                              Emory V. Cole
                                              PA. Bar #49136
                                              Assistant United States Attorney
                                              United States Attorney’s Office for D.C.
                                              555 Fourth Street, N.W., Fourth Floor
                                              Washington, D.C. 20530
                                              E-mail: Emory.Cole@usdoj.gov
                                              Telephone: (202) 252-7692
